Crownhart, J.
{dissenting). Defendant Harry Fulton set a brush fire on defendants’ premises at a time when it was very dry and the fire was likely to spread. Shortly thereafter he called at plaintiffs’ place, and when plaintiffs remonstrated with him against his act he assured them that the fire would do no harm. For some days the fire spread and smoldered, but as the wind was in the opposite direction it did not endanger plaintiffs’ premises. But the wind having suddenly raised and shifted, the fire became active and came suddenly down upon plaintiffs’ land, destroying their buildings and other property.
Plaintiffs were evidently poor men of a class of foreigners who were trying, by great diligence, to hew out of a Northern wilderness a home. They were “baching” on their place. They had erected a log house, barn, pig pen, *400and chicken coop, and had acquired some live stock. They had made a small clearing for themselves, and were eking out their substance by day labor, clearing land for defendants. These plaintiffs, whom the jury and trial court saw and heard testify, may well have been slow thinking and inclined to follow the direction and advice of their masters. They might well have hesitated to trespass on defendants’ premises to put out a fire which defendant Harry Fulton, a man superintending two fruit farms-, had set. Harry Fulton was their employer, to whom they had the right to look for. advice with reference to clearing on defendants’ place.
Now it is these poor men, simple and obedient workmen, who, by the majority decision of this court, are held to a higher degree of care than such workmen would ordinarily use, according to the verdict of the jury and the judgment of the able trial court. ’
They became the sufferers because of a fire for which the defendants were wholly responsible in the first instance. Plaintiffs stand all the loss resulting from defendants’ negligence, for the reason that this court thinks, contrary to the jury and lower court, that they should have trespassed on defendants’ premises and put out the fire, before danger became apparent, that Harry Fulton had set. To my mind that is too much to expect of men under the circumstances of plaintiffs.
It. is a general rule requiring no- citation of authority to support, that if there is any evidence or any reasonable inference to be drawn fr-om the evidence to support a verdict of a jury, then it should not be disturbed.
The cases cited in the court’s decision have little, if any, application to this case. They refer to fires set through defective railroad engines but through no design of defendants. In no case did the defendants exercise any control over the plaintiffs, or suggest to them that the fire would do no harm. In no case are the facts parallel to *401those in this case. At best they are hard cases, and the rule there established should not be extended. To do so is for this court to assume the power rightly belonging to a jury to find the facts.
For the foregoing reasons I respectfully dissent from the majority opinion.